Two appeals by the defendant from a determination of the County Court, Nassau County (Wexner, J.), entered October 17, 1997, which classified the defendant under the Sex Offender Registration Act (see, Correction Law § 168 et seq.) as a level three sex offender. By order to show cause dated February 26, 1998, the defendant was directed to show cause before this Court why an order should not be made and entered dismissing the appeals on the ground that the determination is not appealable (see, People v *892Stevens, 235 AD2d 440, affd 91 NY2d 270). Separate motion by the defendant, inter alia, for leave to appeal as a poor person and assignment of counsel.
On the Court’s own motion and upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the appeals are dismissed; and it is further,
Ordered that the motion is denied as academic.
Since there is no statutory provision upon which an appeal from the determination of the court may be predicated, the motion is granted and the appeals are dismissed (see, People v Stevens, supra).
The defendant’s remaining contentions are without merit. Bracken, J. P., Rosenblatt, Ritter and Florio, JJ., concur.